—Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered June 15, 1994, convicting her of criminal sale of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support a finding that she had knowledge of the weight of the controlled substance is unpreserved for appellate review (see, People v Lawrence, 85 NY2d 1002; People v Gray, 86 NY2d 10), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The sentence imposed was neither harsh nor excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). The defendant’s remaining contention is without merit. Joy, J. P., Hart, Goldstein and Florio, JJ., concur.